Mb. Justice Travieso
delivered the opinion of the court.
Ramona Morales was convicted by the District Court of San Juan of a violation of Act No. 25, approved July 17, 1935 (Session Laws, (2), p. 152), and sentenced to pay a fine of one hundred dollars and costs, or in default of such payment, to be confined in jail one day for each dollar left unpaid, such imprisonment not to exceed sixty days. This appeal which we are now considering was taken from that judgment.
The complaint filed, textually reads as follows:
“I, Juan José Silén, District Chief, Insular Police, residing at La Cruz Street, Urujillo Alto, P. R., of age, file this complaint against Ramona Morales for a violation of the ‘Bolita’ Act No. 25, approved July 17, 1935, committed in the following manner: That on August 2, 1935, at 6: 00 p. m., and in the ward of Quebrada Infierno, Trujillo Alto, P. R., within the Municipal Judicial District of Carolina, P. R., which forms part of the Judicial District of San Juan, P. R., the aforesaid defendant Ramona Morales, then and there, unlawfully, wilfully, and maliciously did have under her control as owner and manager, in the house where she lived, located in the ward of Quebrada Infierno, Trujillo Alto, P. R., the following appliances: Three globes, thirty discs numbered from one to ten, within a wooden case, a numbering stamp, another stamp for various uses together with the corresponding ink, sixty-five notebooks, some of them bearing various numbers, several tickets, some of them numbered, and several sheets of carbon paper for use in connection with the note*200books, which appliances and implements she kept for operating the prohibited game called ‘Bolita’. The said game was known to the players by the name of ‘La Estrella,’ it being one of the games enumerated and prohibited by Act No. 25, passed on July 17, 1935, and which she operated by shaking discs in the globes; each player paid one cent for a number consisting of three digits or figures put together so as to form hundreds; the defendant offered to pay five dollars for each cent bet if the player should draw the winning number, otherwise he would run the risk of losing the cent or the money bet and paid in advance. Inasmuch as this game is prohibited by the said act, and the defendant was the manager and the owner of the clandestine game called- ‘Bolita’ and at the same time the owner of the aforesaid appliances, by means of a special warrant issued by the Hon. Justice of the Peace of Trujillo Alto, P. R., I seized the above-mentioned appliances found in the residence of the defendant Bamona Morales, since they form part of and are used by her in the clandestine game called ‘Bolita,’ they being the same ones which I place at the disposal of this Hon. Court as a matter of evidence. All this was done contrary to law.”
• [1-3] The only error assigned relates to the weighing of the evidence, which consisted, on the part of the prosecution, in the testimony of Juan José Silén, District Chief of the Insular Police, and of three policemen under his orders; and on the part of the defendant, in her own testimony, that of Basilisa Rodriguez, her daughter, and a certificate attesting to the marriage contracted by defendant with Luis Conde Maldonado.
The first witness stated that on August 2, 1935, he searched the house of Ramona Morales, upon a warrant issued for that purpose, and found in the defendant’s- room “and under her bed, in a corner, inside a tin box of the same kind as those used for packing ‘export soda’ crackers . . . over sixty notebooks for the operation of a policy game (bolita); . . . two stamps, one for numbering and the other which read ‘La Estrella’ .... which was the designation given to the bank (banca) . . and elsewhere in the house . . . a box containing 30 discs numbered from 1 to 10 . . . and three globes.” Upon being asked by the judge what *201was the relation of the defendant to those objects, he answered “that she is the owner of the game (banca)” and that “precisely that afternoon, when we seized those appliances from her, she said: ‘Yon are taking away from me precisely what provided me with this fnrnitnre and with the means of repairing this house.’ ” The witness further testified that “that game (banca) was played in the ward of Las Cuevas,” and that he had traced the same up to there, in the house of G-ermán Hernández, who seemed to be the partner of the defendant; that the defendant asked him why had not they seized the game from Hernández and that he answered that it was due to the fact that they had not had the opportunity; that they had knowledge that the defendant “had taken the game (banca) to her own house and then, as soon as we were convinced that she possessed the same, I swore a search warrant and proceeded to seize the game (banca).”
On cross-examination, he stated that on the day he went to the house of the defendant, he also found there her husband, her mother, and her daughter; that at that time nobody was engaged in the operation of the said objects; that he did not take any money away; and that he knew that the defendant was married, and had a son about 18 years old.
It appears from the record that the district attorney and the counsel for the defendant stipulated that the three policemen who participated in the search of the house would testify similarly as Chief Silén.
The appellant contends that the act claimed to have been violated by her does not penalize the possession of the objects which were seized from her, and that inasmuch as the evidence for the prosecution merely showed said possession and not that the seized objects were being used in the operation of the game, the defendant should have been acquitted.
We are not convinced that the lower court erred in the weighing of the evidence. Section 2 of Act No. 25 of 1935 *202directs the Insular Police to seize and place at the disposal of the corresponding municipal court any appliance, material, utensil, or implement being -used, to operate the illegal games known as “bolita”' and “boli-pool,” and to arrest and denounce the persons who violate the said act. Section 4 thereof provides:
"... and every owner, proxy, agent, person in charge, director, or manager of the games prohibited by this Act shall, upon conviction, be punished by a fine of not less than one hundred (100) dollars nor more than two hundred (200) dollars, etc.”
The evidence shows that, upon learning that in the ward of Las Cuevas a policy game (boUta) was being operated under the name of “La Estrella,” the police proceeded to search the house of the person in charge, or the manager of said game. The appliances found under the bed of the defendant were evidently of the same kind as those ordinarily used in said game. It was not necessary that said appliances should have been in actual use precisely at the time they were seized by the police.
The possession of the objects by the defendant, her denial that there were such objects in her house, and her admission at the time they were found under her bed, that she was being-deprived of what had provided her with the means of repairing her house and of buying furniture, were sufficient elements of proof to produce in the mind of the judge the conviction that the appliances found were being used by the defendant in the operation of a policy game (bolita). It has not been urged that the trial court was moved by passion, prejudice, or bias, and therefore we are bound not to disturb its judgment.
The judgment appealed from will be affirmed.
Mr. Justice Wolf dissented.